Citation Nr: 1044942	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  03-36 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for chronic fatigue syndrome/a 
disability manifested by fatigue, to include as due to 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1976 to November 1979 (Army), November 1980 to November 
1984 (Air Force), and January 1991 to May 1991 (Air Force).  He 
was deployed in Southwest Asia from January to May 1991, and had 
additional U.S. Air Force Reserve service.  This matter is before 
the Board of Veterans' Appeals (Board) on appeal from a February 
2001 rating decision by the Newark, New Jersey Department of 
Veterans Affairs (VA) Regional Office (RO).  In March 2004, a 
Travel Board hearing was held before the undersigned.  A 
transcript of the hearing is associated with the claims file.  
This matter was before the Board in October 2004, April 2006 and 
April 2010, at which times it was remanded for development.


FINDING OF FACT

The Veteran is not shown to have chronic fatigue syndrome (CFS); 
his complaints of fatigue have been attributed to diagnosed, 
nonservice-connected disabilities, including adjustment disorder 
and migraine headaches.


CONCLUSION OF LAW

Service connection for chronic fatigue syndrome/a disability 
manifested by fatigue, to include as due to undiagnosed illness, 
is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.317, 4.88 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative, if any, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (including as amended effective May 30, 2008, 73 
Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. Nicholson, 
444 F 3d. 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in 
the development of the claims.  While he did not receive complete 
notice prior to the initial rating decision, a June 2000 letter 
provided certain essential notice prior to the adjudication of 
his claim, and April 2002, and May 2006 letters explained the 
evidence necessary to substantiate his claim, the evidence VA was 
responsible for providing, and the evidence he was responsible 
for providing.  The May 2006 letter also informed the Veteran of 
disability rating and effective date criteria.  A December 2009 
supplemental statement of the case readjudicated the matter after 
the Veteran and his representative received full notice and had 
opportunity to respond (curing any notice timing defect).  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's service treatment records (STRs) and pertinent 
post-service treatment records have been secured.  The RO 
arranged for VA examinations in May and September 2000, April 
2002, November 2009, and May 2010.  Cumulatively, these 
examinations provide sufficient information for adjudication of 
the matter on appeal.  The May 2010 examination specifically 
addressed the Board's remand request for clarification whether or 
not a diagnosis of CFS was appropriate; it was by a medical 
professional who reviewed the claims file (and also electronic 
treatment records), and expressed familiarity with the clinical 
record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must 
provide an examination that is adequate for rating purposes).  
The Veteran's representative alleges the examination was 
inadequate (because the examiner did not identify the etiology 
for the symptoms noted,  and indicated that he only partially 
reviewed the Veteran's claims file), and requests that the matter 
be remanded for yet another VA examination.  In that regard the 
Board notes that for VA purposes, there are three requirements 
that must all (because they are listed in the conjunctive) be 
met to establish a diagnosis of CFS.  Because the evidentiary 
record conclusively establishes that  two of the three 
requirements are not met, the Board finds that remanding this 
matter for development regarding the remaining requirement would 
be pointless.  Accordingly, the Board finds that there has been 
substantial compliance with the April 2010 remand request.  
Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. 
App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 (2008).  The 
Veteran has not identified any pertinent evidence that remains 
outstanding.  VA's duty to assist is met.  Accordingly, the Board 
will address the merits of this claim. 

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to this 
appeal, has been reviewed.  Although the Board has an obligation 
to provide reasons and bases supporting its decision, there is no 
need to discuss, in detail, every piece of evidence of record.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA 
must review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the relevant 
evidence as appropriate, and the analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claim.

Service connection may be established for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

The Veteran alleges he has CFS related to his service in the 
Persian Gulf in 1991.  
Service connection may be established on a presumptive basis for 
a Persian Gulf Veteran who exhibits objective indications of a 
qualifying chronic disability that became manifest either during 
active service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more not 
later than not later than December 31, 2011, and by history, 
physical examination, and laboratory tests cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317(a)(1).  

A qualifying chronic disability means a disability resulting from 
an undiagnosed illness; the following unexplained chronic 
multisystem illnesses: chronic fatigue syndrome (CFS), 
fibromyalgia, irritable bowel syndrome, any other illness that 
the Secretary determines meets the specified criteria; any 
diagnosed illness that the Secretary determines in regulations 
prescribed under 38 U.S.C. § 1117(d) warrants a presumption of 
service connection.  38 C.F.R. § 3.317(a)(2). 

CFS is defined by regulation.  For VA purposes, the diagnosis of 
CFS requires: (1) the new onset of debilitating fatigue severe 
enough to reduce daily activity to less than 50 percent of the 
usual level for at least 6 months, and (emphasis added) (2) the 
exclusion, by history, physical examinations, and laboratory 
tests, of all other clinical conditions that may produce similar 
symptoms, and (3) six or more of the following: (i) acute onset 
of the condition, (ii) low grade fever, (iii) nonexudative 
pharyngitis, (iv) palpable or tender cervical or axillary lymph 
nodes, (v) generalized muscle aches or weakness, (vi) fatigue 
lasting 24 hours or longer after exercise, (vii) headaches (of a 
type, severity or pattern that is different from headaches in the 
pre-morbid state), (viii) migratory joint pains, (ix) 
neuropsychologic symptoms, and (x) sleep disturbance.  38 C.F.R. 
§ 4.88a (2010).

In claims based on undiagnosed illness, unlike those for "direct 
service connection," there is no requirement that there be 
competent evidence of a nexus between the claimed illness and 
service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  
Laypersons are competent to report objective signs of illness. 
Id.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence perceptible 
to a physician, and other, non-medical indicators that are 
capable of independent verification.  To fulfill the requirement 
of chronicity, the illness must have persisted for a period of 
six months.  38 C.F.R. § 3.317(a)(2), (3).  Signs or symptoms 
that may be manifestations of undiagnosed illness include, but 
are not limited to, the following: (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; (5) joint 
pain; (6) neurologic signs or symptoms; (7) neuropsychological 
signs or symptoms; (8) signs or symptoms involving the 
respiratory system (upper or lower); (9) sleep disturbances; (10) 
gastrointestinal signs or symptoms; (11) cardiovascular signs or 
symptoms; (12) abnormal weight loss; and (13) menstrual 
disorders. 38 C.F.R. § 3.317(b).

In order to prevail on the issue of service connection, there 
must be medical evidence of current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  See Hickson v. West, 12 Vet. App. 247 
(1990).  The determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  Baldwin v. 
West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The Veteran's STRs do not show a diagnosis, complaint, or 
manifestation of CFS.  His reserve examinations are silent for 
such complaints.  

On May 2000 VA neurology examination, the Veteran reported 
headaches and tiredness since 1991, when he served in the Persian 
Gulf.  He reported experiencing bifrontal throbbing headaches, 
sometimes localized in both orbits and eyes with associated 
occasional nausea and photophobia at times.  The Veteran also 
complained of chronic fatigue, feeling of lethargy, being unable 
to sleep, restlessness, and daytime tiredness all day long since 
he has been in the service.  He reported a history of body aches 
and pains in the joints.  He was employed as a fire inspector.  
His family history was negative for a headache disorder.  
Neurological examination was unremarkable.  Migraine and cluster 
headaches and CFS were diagnosed.

On September 2000 VA neurology examination, the Veteran reported 
the same history of headaches, fatigue and joint pains.  Migraine 
and cluster headaches and CFS were diagnosed. 

On April 2002 VA examination, the Veteran reported that about 
nine months after returning from the Persian Gulf, he started 
having frequent headaches which were located in the bifrontal 
area, and sometime spreading to the bitemporal area.  He stated 
that at times he feels congestion in his eyes.  He reported that 
the headaches occasionally affect his sleep, and he generally has 
shallow sleep and wakes up easily.  He denied any psychiatric 
problems, including depression in the past or present.  He did 
not have a fever or pharyngitis.  He reported that he works as a 
fire inspector in his town, and does not often miss work.  He 
exercised almost daily, to include running, bicycling, and 
occasionally, swimming.  Physical examination revealed that he 
was moderately nourished and developed and in no acute distress; 
there were no deformities in his joints and he had full range of 
motion.  Migraine headaches were diagnosed; the examiner noted 
that the Veteran did not meet the criteria for CFS.

On a December 2003 statement of the case (SOC), the RO noted:

"VA examination from VAMC East Orange dated April 16, 2002 
shows that you do not meet the criteria of chronic fatigue 
syndrome.  However, resolving reasonable doubt in your 
favor, we concede that you do have chronic fatigue 
syndrome."

At the March 2004 Travel Board hearing, the Veteran testified 
that shortly after discharge from active duty he began 
experiencing general aches, pains and fatigue.

On November 2009 VA examination, the Veteran reported he flu-like 
symptoms for four months during the prior year, that resolved.  
He reported that he now experiences intermittent flu-like 
symptoms that last for 3 to 4 days and then resolves.  Symptoms 
specific for chronic fatigue syndrome were not addressed.

On June 2010 VA examination, the Veteran reported that he has 
worked for the fire company for the last 22 years.  He stated 
that about 10 years prior he gradually developed fatigue and body 
aches.  He tried to walk 3 miles every day for exercise at a slow 
pace, which alleviated his body aches.  He reported that he has 
slept poorly for years.  He stated that he averages about 4 hours 
of sleep a night, and awakes achy each morning.  He reported the 
body parts that bother him are his neck, elbows, left lower leg, 
left thigh, right lower leg, right thigh, and shoulders.  He 
worked full time, ten hour days, four days a week.  He averaged 
calling in sick about 8 days a year.  He reported that he has two 
children, and helps drive then around as needed.  He reported 
that he gets fevers up to 3 times a week, lasting from hours to a 
few days.  He indicated that he gets pharyngitis nearly monthly, 
but rarely saw his doctor for this.  He stated that he gets a 
headache nearly daily, relieved by Tylenol.  He denied a 
migratory joint pain problems.  The Veteran was noted to not be 
depressed; however he reported that he might be depressed for a 
day about once a week.  The examiner noted that November 2009 
laboratory studies were normal, to include nonacute EBV 
antibodies.  Physical examination revealed that the Veteran was 
afebrile; no pharyngitis; no palpable lymph nodes were found in 
his cervical, supraclavicaular, infraclavicular, epitrochlear, or 
axillary regions; his range of motion was full except the for the 
right shoulder which was noted to be missing the last 30 degrees 
of abduction; there was no tenderness found in his upper arms, 
forearms, thighs, or calves.  The examiner noted:

"The Veteran does not meet criteria for CFS.  He does have 
frequent headaches and sleep disturbance.  He does not seem 
depressed to me.  He also complains of frequent loose stools.  
His C-File is between 3 and 4 inches thick, and I have reviewed 
some of it.  I see that the psychologist did not give him the 
diagnosis of depression, but rather anxiety.  Several other of 
his reports were reviewed."

On longitudinal review of the record the Board finds that the 
preponderance of the evidence is against a finding that the 
Veteran has CFS.  While May and September 2000 VA examinations 
produced diagnoses of CFS, and the RO conceded (in a December 
2003 SOC) that the Veteran had CFS, he is not shown to meet the 
regulatory criteria (in 38 C.F.R. § 4.88a) for such diagnosis.  
Specifically, there is no evidence that the he experienced new 
onset of debilitating fatigue severe enough to reduce his daily 
activity to less than 50 percent of the usual level for at least 
six months (he has consistently been able to go to work 10 hour 
days 4 days a week, and also drives his children around as 
needed), and his symptoms have been attributed to diagnosed 
nonservice-connected entities, migraine headaches and an 
adjustment disorder.  Furthermore, there is no indication that he 
exhibits six or more of the following:  (i) acute onset of the 
condition (no evidence noted), (ii) low grade fever (no fever 
found), (iii) nonexudative pharyngitis (no pharyngitis was 
found), (iv) palpable or tender cervical or axillary lymph nodes 
(no palpable lymph nodes were found), (v) generalized muscle 
aches or weakness, (vi) fatigue lasting 24 hours or longer after 
exercise (in fact the Veteran indicated that he feels better 
after exercising), (vii) headaches (of a type, severity or 
pattern that is different from headaches in the pre-morbid 
state), (viii) migratory joint pains (he denied migratory joint 
pains), (ix) neuropsychologic symptoms, and (x) sleep 
disturbance.  Consequently, he is not shown to have CFS (as 
defined), and service connection for fatigue as a symptom of CFS 
on a presumptive basis under 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317(a)(2)(i)(B) is not warranted.  As his complaints of 
fatigue have been attributed to both migraine headaches, and an 
adjustment disorder, the fatigue complaint alone cannot be found 
to be an undiagnosed illness.  See 38 C.F.R. § 3.317(a)((1)(ii).  

Finally, there is no competent evidence that otherwise links the 
Veteran's complaints of fatigue to his service.  Such complaints 
were not noted in service; and no care provider has opined that 
they might be related to the Veteran's service.  As the Veteran 
is not shown to have CFS; as his complaints of fatigue have been 
attributed to nonservice- connected disabilities; and as there is 
no competent (medical) evidence that relates any current fatigue 
to service or to any incident therein, there is no basis in the 
evidence for concluding that he has a disability manifested by 
fatigue that was incurred or aggravated in service.  His opinion 
and testimony in that regard are not competent evidence.  While 
the Veteran may be competent to establish he becomes fatigued by 
his own observation, whether or not the fatigue is due to an 
underlying undiagnosed illness is a complex medical question, 
beyond lay observation.  See Jandreau v. Nicholson, 492 F. 3d 
1372 (Fed. Cir. 2007).  Accordingly, the claim must be denied. 


ORDER

Service connection CFS/a disability manifested by fatigue, to 
include as due to undiagnosed illness is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


